867DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continuity
Applicant is reminded in a continuation-in-part application, MPEP 706.02, VI, (D) indicates:  “If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the filing date of the new application."

Election/Restrictions
Applicant's election with traverse of Group I, species a1, b1 and c1, claims 1-11 and 20, in the reply filed on 1/13/20 is acknowledged.  
The traversal is on the ground(s) that “However, Applicant respectfully submits that Group I and Group II relate to a single general concept of a semiconductor device assembly having a silicon core structure with a plurality of layers formed thereon, and that a search of the claims of Group I would reveal references relevant to the claims of Group Il. Therefore, Applicant submits that no excess burden comes from search and examination of all pending claims 1-20.”  (Remarks at page 7.)
the ”plurality of layers formed thereon” are distinct between Group I and Group II such that there would be a serious burden.  
For example, in Group I, claim 20, the plurality of layers is “a nickel cladding layer… the redistribution layer comprising: an adhesion layer formed on the dielectric layer, the adhesion layer comprising molybdenum; a copper seed layer formed on the adhesion layer; and a copper layer formed on the copper seed layer” whereas in Group II, claim 12, the plurality of layers is “…or oxide layer formed on at least two surfaces… silica particles”.  
Furthermore, in Group I, claim 1, the plurality of layers is “a metal cladding layer” and “a second redistribution layer” whereas in Group II, claim 12, the metal layer is optional and the plurality of layers is “…or oxide layer” and the plurality of layers comprises one redistribution layer having an inductive coil (e.g. claim 16), a capacitor (e.g. claim 17), or a heat exchanger (e.g. claims 18-19).

Applicant further submits claims 1-20 are generic to each of the first, second and third category of species. (Remarks at page 7.)
Applicants remarks are acknowledged and if the claims remain generic throughout prosecution, upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The requirement is still deemed proper and is therefore made FINAL.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/13/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10 and 11, the recitation of “through-assembly vias…having a copper interconnection formed therein” is indefinite because it is unclear is the through-assembly vias are the same interconnection or a different interconnection from the “one or more conductive interconnections” recited in claim 1, line 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chujo et al., US Publication No. 2017/0223842 A1 (from the IDS).

Chujo anticipates:
1.  A semiconductor device assembly, comprising (see figs. 5-7; also see fig. 2 and 8-10): 
	a silicon core structure (2, silicon at para. [0067]) comprising: 
		a first side (top side) opposing a second side (bottom side); 
		a thickness less than 1500 µm (e.g. 50 µm at para. [0067]); 
		a metal cladding layer (7, nickel at para. [0085]) formed on the first side and the second side; and 
		one or more conductive interconnections (8) formed therethrough and having a 	surface exposed at the first side and the second side;
	a first redistribution layer (11a/12a/13a) formed on the first side; and 
	a second redistribution layer (15/16) formed on the second side, wherein the first redistribution layer and the second redistribution layer each have one or more conductive contacts (12a/13a; 16) formed thereon.  See Chujo at para. [0001] – [0184], figs. 1-11.

2.  The semiconductor device assembly of claim 1, wherein the metal cladding layer (7, nickel at para. [0085]) comprises nickel.

4.  The semiconductor device assembly of claim 1, wherein the metal cladding layer (7) circumferentially surrounds the one or more conductive interconnections (8) formed through the silicon core structure (2), fig. 7.


1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al., US Publication No. 2007/0290300 A1.

Kawakami anticipates:
1.  A semiconductor device assembly, comprising (see figs. 7D and 12, also see fig. 1): 
	a silicon core structure (30, silicon substrate at para. [0122]) comprising: 
		a first side (top side) opposing a second side (bottom side); 
		a thickness less than 1500 µm (e.g. see fig. 12, thickness t is 0.1-0.15 mm equals 100-150 µm, para. [0208]); 
		a metal cladding layer (e.g. first conductive layer 43a or barrier layer 42a) formed 	on the first side and the second side; and 
		one or more conductive interconnections (43b) formed therethrough and having a 	surface exposed at the first side and the second side;
	a first redistribution layer (49a/14/44a2/44b2) formed on the first side; and 
	a second redistribution layer (49b/14/44a1/44b1) formed on the second side, wherein the first redistribution layer and the second redistribution layer each have one or more conductive contacts (14/44a2/44b2; 14/44a1/44b1) formed thereon.  See Kawakami at para. [0001] – [0266], figs. 1-24. 

4.  The semiconductor device assembly of claim 1, wherein the metal cladding layer (e.g. first conductive layer 43a or barrier layer 42a) circumferentially surrounds the one or more conductive interconnections (43b) formed through the silicon core structure (30), figs. 7D and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2 and 4 is//are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., CN 102437110 A (see attached English machine translation) in view of Chujo.

Chen teaches:
1.  A semiconductor device assembly, comprising (see fig. 1e): 
	a silicon core structure (110, silicon at para. [0013]) comprising: 
		a first side (top side) opposing a second side (bottom side); 
		a thickness less than 1500 µm (e.g. 400-1000 µm at para. [0013]); 
		a metal cladding layer (310, nickel at para. [0036]) formed on the first side and 	the second side; and 
		one or more conductive interconnections (510) formed therethrough and having a 	surface exposed at the first side and the second side;… See Chen at English machine translation para. [0001] – [0031], figs. 1-2.

Regarding claim 1:
	Chen does not expressly teach 
	a first redistribution layer formed on the first side; and 

	
	In an analogous art, Chujo teaches:
	(see figs. 7) a first redistribution layer (11a/12a/13a) formed on the first side; and 
	a second redistribution layer (15/16) formed on the second side, wherein the first redistribution layer and the second redistribution layer each have one or more conductive contacts (12a/13a; 16) formed thereon.  See Chujo at para. [0090] – [0095].

	Chen further teaches:
2.  The semiconductor device assembly of claim 1, wherein the metal cladding layer comprises nickel (310, nickel at para. [0036])

	Chen further teaches:
4.  The semiconductor device assembly of claim 1, wherein the metal cladding layer (310) circumferentially surrounds the one or more conductive interconnections (510) formed through the silicon core structure (110), fig. 1e.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chen with the teachings of because Chujo because the redistribution layers and the conductive contacts formed thereon provide external terminals for mounting semiconductor chips/packages.  See Chujo at para. [0002] – [0003].


2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami, as applied to claim 1 above, in further view of Chujo.

Regarding claim 2:
	Kawakami teaches all the limitations of claim 1 above, and further teaches the metal cladding layer (e.g. 43a) comprises copper at para. [0165].
	In analogous art, Chujo teaches the metal cladding layer (7) may comprise copper or nickel or a laminated film or titanium/copper at para. [0085].
	Chujo shows that copper or nickel are considered equivalent materials in the known in the art for a metal cladding layer.  Therefore, because these two materials were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Kawakami’s copper material for nickel material.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kawakami with the teachings of because Chujo because providing more than one material selection for the metal cladding layer enables greater flexibility in semiconductor manufacturing and raw materials.


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami, as applied to claim 1 above, in further view of Chen.

Regarding claim 2:
	Kawakami teaches all the limitations of claim 1 above, and further teaches the metal cladding layer (e.g. 43a) comprises copper at para. [0165].
	
para. [0036].
	Chen shows that copper or nickel are considered equivalent materials in the known in the art for a metal cladding layer.  Therefore, because these two materials were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Kawakami’s copper material for nickel material.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
	
Regarding claim 3:
	Kawakami teaches:
3.  The semiconductor device assembly of claim 1, wherein the metal cladding layer has a thickness between about 100 nm and about 5 µm (e.g. layer 43a has a thickness of  1-10 at para. [0165], which overlaps the range recited in the claim) on exposed surfaces of the silicon core.
	Chen teaches the metal cladding layer (310) has a thickness on substantially all exposed surfaces of the silicon core (110), fig. 1e.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kawakami with the teachings of because Chen because providing more than one material selection for the metal cladding layer enables greater flexibility in semiconductor manufacturing and raw materials.


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami, as applied to claim 1 above.

Regarding claim 5:
	Kawakami teaches all the limitations of claim 1 above and further teaches:
5.  The semiconductor device assembly of claim 4, wherein the metal cladding layer (e.g. first conductive layer 43a or barrier layer 42a) is conductively coupled to ground by one or more conductive cladding connections disposed through the first redistribution layer (49a/14/44a2/44b2) and the second redistribution layer (49b/14/44a1/44b1) (e.g. Obvious from disclosure the through-interconnection is used for signal transmission of ground signals at para. [0120].)

	Kawakami further teaches:
6.  The semiconductor device assembly of claim 4, wherein the metal cladding layer (e.g. first conductive layer 43a or barrier layer 42a) is conductively coupled to a reference voltage by one or more conductive cladding connections disposed through the first redistribution layer (49a/14/44a2/44b2) and the second redistribution layer (49b/14/44a1/44b1) (e.g. Obvious from disclosure the through-interconnection is used for signal transmission of power supply lines at para. [0120].)


Claim 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami, as applied to claim 1 above, and further in view of Chavali et al, US Publication No. 2021/0005550 A1.

	Regarding claim 7:
	Kawakami teaches all the limitations of claim 1 above, and further teaches a dielectric layer (41b) formed on the first side and the second side, the dielectric layer comprising silicon oxide or silicon nitride at para. [0163].

	In an analogous art, Chavali teaches a dielectric layer formed above and below a core layer can comprise an epoxy system material at para. [0082].
	
	Kawakami further teaches:
10.  The semiconductor device assembly of claim 7, further comprising: one or more through-assembly vias (e.g. there are a plurality of through interconnections 43b shown in fig. 1B) disposed therethrough, each of the one or more through-assembly vias having a copper (e.g. copper at para. [0264]) interconnection formed therein.

	Kawakami further teaches:
11.  The semiconductor device assembly of claim 10, wherein each of the one or more through-assembly vias (43b) is circumferentially defined by the dielectric layer (41b), figs. 7D and 12.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kawakami with the teachings of Chavali because one of ordinary skill in the art would be motivated to look for alternative materials for the dielectric layer and Chavali teaches an epoxy system is a known material suitable as an dielectric layer surrounding a core substrate.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Chavali, as applied to claim 1 above, and further in view of Arora et al., US Publication No. 2014/0353019 A1.

Regarding claim 8:
	Kawakami and Chavali teach all the limitations of claims 1 and 7 above, but are silent the epoxy resin material comprises silica particles ranging in size between about 80 nm and about 1 µm.
	In an analogous art, Arora teaches an example of an epoxy based material using in a substrate having a core is Ajinomoto Build-up Film (ABF) that includes silica particles from 20 nm to 5 µm, which overlaps the range recited in the claim.  See Arora at para. [0022]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kawakami with the teachings of Arora because one of ordinary skill in the art would be motivated to look for alternative materials for the dielectric layer and Arora teaches an epoxy based material such as Ajinomoto Build-up Film (ABF) having silica particles is a known material suitable as an dielectric layer for a core substrate.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Chavali and Arora, as applied to claim 1 above, and further in view of Shen et al., "A Clamped Through Silicon Via (TSV) Interconnection for Stacked Chip Bonding

Technology Conference (2008): pages 544-549 (from the IDS).

Regarding claim 9:
	Kawakami, Chavali and Arora teach all the limitations of claims 1 and 7-8 above, and Kawakami further teaches the dielectric layer (41b) has a thickness of between about 5 µm and about 50 µm (e.g. thickness of t2 of 2.4 µm; also see para. [0264] disclosing thicknesses are not limited to the described examples.)
	Kawakami does not expressly teach thickness between 5 µm and about 50 µm.
However, absent any disclosure by the Applicant that a dielectric layer having a thickness of from about 5 µm and about 50 µm is critical or provides for unexpected results, such a thickness can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Kawakami.  See MPEP § 2144.05:
	In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)
	Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
  	
	Furthermore, in an analogous art, Shen teaches (see fig. 3 and 5) a dielectric layer (“Insulation” in fig. 3, step 2) has a thickness of between about 5 µm and about 50 µm (e.g. see fig. 5 thickness t= 20 µm, which is within the range claimed.).  See Shen at page 546.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kawakami with the teachings of In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Chen, Chavali and Boyapati et al., US Publication No. 2018/0019197 A1.

Regarding claim 20:
	Kawakami, Chen, Chavali teach the limitations of claim 20 as applied to claims 1, 2 and  7 above.
	Kawakami teaches a redistribution layer (49a/14/44a2/44b2; 49b/14/44a1/44b1), but is silent the redistribution layer comprising:
		an adhesion layer formed on the dielectric layer, the adhesion layer comprising: 		molybdenum; 
		a copper seed layer formed on the adhesion layer; and 
		a copper layer formed on the copper seed layer.

	In an analogous art, Boyapati teaches a redistribution layer comprising:
		an adhesion layer formed on the dielectric layer, the adhesion layer comprising: 		molybdenum (e.g. adhesion layer of molybdenum at para. [0018]); 
		a copper seed layer formed on the adhesion layer (e.g. Cu seed at para. [0019]); 	and 
		a copper layer formed on the copper seed layer (e.g. Cu layer at para. [0020]).


	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kawakami with the teachings of Chavali because one of ordinary skill in the art would be motivated to look for alternative materials for the dielectric layer and Chavali teaches an epoxy system is a known material suitable as an dielectric layer surrounding a core substrate.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kawakami with the teachings of Boyapati because “The adhesion layer may promote adhesion of subsequent plated metal in the via and metallic traces, such as those formed by a semi-additive process, to metal traces at the bottom of the via holes and/or build-up dielectrics.” (e.g. Boyapati at para. [0018]); and copper seed layer serves as a catalyst for electroplating a copper layer.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Chen, Chujo and Boyapati et al., US Publication No. 2018/0019197 A1.

Regarding claim 20:
	Kawakami, Chujo, Chavali teach the limitations of claim 20 as applied to claims 1, 2 and  7 above.
	Kawakami teaches a redistribution layer (49a/14/44a2/44b2; 49b/14/44a1/44b1), but is silent the redistribution layer comprising:

		a copper seed layer formed on the adhesion layer; and 
		a copper layer formed on the copper seed layer.

	In an analogous art, Boyapati teaches a redistribution layer comprising:
		an adhesion layer formed on the dielectric layer, the adhesion layer comprising: 		molybdenum (e.g. adhesion layer of molybdenum at para. [0018]); 
		a copper seed layer formed on the adhesion layer (e.g. Cu seed at para. [0019]); 	and 
		a copper layer formed on the copper seed layer (e.g. Cu layer at para. [0020]).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kawakami with the teachings of because Chen because providing more than one material selection for the metal cladding layer enables greater flexibility in semiconductor manufacturing and raw materials.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kawakami with the teachings of because Chujo because providing more than one material selection for the metal cladding layer enables greater flexibility in semiconductor manufacturing and raw materials.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kawakami with the teachings of Boyapati because “The adhesion layer may promote adhesion of subsequent plated metal in the via and metallic traces, such as those formed by a semi-additive process, to metal traces at the bottom of the via holes and/or build-up dielectrics.” (e.g. Boyapati at para. [0018]); and copper seed layer serves as a catalyst for electroplating a copper layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
28 March 2022